Abatement Order filed April 12, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                         ____________

                                   NO. 14-11-00977-CV
                                     ____________

                             MATHEW ESTERS, Appellant

                                              V.

       TEXAS DEPARTMENT OF TRANSPORTATION, ET. AL., Appellees


                        On Appeal from the 333rd District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2006-43005


                          ABATEMENT                   ORDER

       This court has been notified that the trial court will hold a hearing to correct alleged
inaccuracies in the reporter’s record.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement to
request a hearing date from the trial court and to schedule a hearing in compliance with this
court=s order. If the parties do not request a hearing, the court coordinator of the trial court
shall set a hearing date and notify the parties of such date.



                                       PER CURIAM




                                               2